DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election, without traverse, of Group I directed to claims 1-7 is acknowledged.  Accordingly, claims 8-20 are withdrawn from consideration at this time.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “generally parallel’ which is indefinite because “generally” is a term of degree and does not clearly define the metes and bounds of the claimed invention.  For purposes of examination, Examiner is interpreting “generally parallel” is interpreted as being parallel.
	Claim 1 recites the limitation “type” in lines 5-6.  The term “type” renders the claim indefinite.  The addition of the word “type” to another otherwise definite expression extends the scope of the expression so as to render it indefinite.  See MPEP 2173.05(b).  For purposes of examination, Examiner is interpreting the claim to refer to warp yarns including at least two different warp yarns.  
	Claims 2-7 are rejected for their dependence from claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Whittier et al., U.S. Patent Number 6,003,565.

	Regarding claims 1-3 and 5-7, Whittier discloses a cable wrap fabric for protecting a communications cable [seamless, continuous elongate wall/member] comprising a woven fabric  [abstract and column 1, lines 1-6].  Column 2, lines 7-10 discloses that the wrap fabric is woven in a plain weave pattern in which a filling yarn [weft] successively over and under a warp yarn and then alternating on each of the adjacent rows.  It is disclosed in column 3, lines 34-40 that the warp ends or yarns run lengthwise in the fabric and the fill direction [weft] is referred to as the transverse direction.   Column 3, lines 59-60 discloses that the warp yarns can be made with two different yarns.    The Figures illustrate Figure 3 shows a woven fabric having warp and filling [weft] yarns.  It is disclosed in column 6, lines 12-16 low-melt thermoplastic yarns [activatable yarns] plied with fiberglass yarns [non-activatable yarns]that extend in the warp direction.  Column 2, lines 40-43 disclose that the cable wrap fabric containing the low melt temperature yarn is preferably fused on the loom by running the fabric through a heating zone having a temperature of about 180 to 300 °F.  Column 5, lines 41-44 discloses that the thermoplastic yarn reduces the amount of raveling or fraying at the wrap edges [end fray resistant textile sleeve].  Whittier incorporates Arroyo et al., U.S. Patent Number 5,131,064 in column 1, lines 40-56 describing and illustrating a cable wrap having a seamless, continuous elongate wall.  See Figures of Arroyo.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Whittier et al., U.S. Patent Number 6,003,565, as evidenced by Polymer Database, Melting Points of Polymers.

	Regarding claim 4, Whittier discloses that the low melt thermoplastic yarns include a low melt thermoplastic such as polypropylene [core] having a coating of polyethylene on the surface [sheath].  Polymer Database, Melting Points of Polymers provides evidence that the polypropylene has a melt temperature 179 °C which is greater than the melt temperature of the polyethylene being 141 °C.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786